Supreme Court of Florida

THURSDAY, APRIL 14, 2022
CASE NO.: SC19-1070

ADVISORY OPINION TO THE ATTORNEY GENERAL RE: PROVIDE
MEDICAID COVERAGE TO ELIGIBLE LOW-INCOME ADULTS

 

The request for an Advisory Opinion is hereby dismissed on
the Court’s own motion based on the sponsor of the initiative failing
to timely file a response in accordance with this Court’s order dated
February 8, 2022. Any and all pending motions are hereby denied
as moot.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION
AND, IF FILED, DETERMINED.

CANADY, C.J., and POLSTON, LAWSON, MUNIZ, COURIEL, and
GROSSHANS, Ju., concur.

LABARGA, J., dissents with an opinion.

LABARGA, J., dissenting.

Because I believe this case should be permitted to proceed, I

dissent to its dismissal.

 

A True Copy
Test:
<a COUR;
ue ne a
SSUES
Cpe ___ oa Ae
John A. Tomasino ate lak /s
Clerk, Supreme Court eevee
CASE NO.: SC19-1070
Page Two

re)
Served:

HON. ASHLEY MOODY, ATTORNEY GENERAL
HENRY C. WHITAKER

RICHARD E. DORAN

ASHLEY ANN URBAN

JEREMIAH HAWKES

JUSTIN TAMAYO

ALEXANDRA E. AKRE

JEFFREY PAUL DESOUSA

DANIEL E. NORDBY

DANIEL W. BELL

J. MICHAEL MAIDA

BARRY S. RICHARD

HON. RON DESANTIS, GOVERNOR
HON. CHRISTOPHER JOSEPH SPROWLS
WHITNEY M. UNTIEDT

HON. WILTON SIMPSON

HON. LAUREL M. LEE, SECRETARY
AMY J. BAKER